PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Pedretti-Rodi, Andrea
Application No. 15/564,299
Filed: 10 Oct 2017
For: PROCESSING SYSTEM FOR RECOVERING HEAT, AND A METHOD FOR OPERATING SAME
:
:
:
:	DECISION ON REQUEST 
:                   FOR REFUND
:
:


This is a decision on the request for refund filed February 15, 2022.  

The request is DISMISSED.

Applicant filed the above request for refund of $1,740 and states in part that “[o]n January 14, 2022, Applicant filed an RCE with a response to final Office Action, and paid large entity fees . . . Applicant requests that $1,740 be refunded.”

A review of the Office records for the above-identified application shows that the application was filed as a large entity (undiscounted) on October 4, 2017.  It appears that an assertion of small entity was not made in the application.  As such, the fee cannot be refunded.  

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions